NO. 07-03-0153-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   OCTOBER 6, 2003

                         ______________________________


                          CAROL CHAVARRIA, APPELLANT

                                            V.

    THE STATE OF TEXAS, DEFENDANT CREDITOR AND PAUL DRAGER,
CONSTABLE, PRECINCT 1, HALE COUNTY, TEXAS DEFENDANT, APPELLEES


                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

              NO. A29526-9712; HONORABLE JACK R. MILLER, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is Carol Chavarria’s motion for voluntary dismissal by

which she represents the parties have reached an agreement to settle and compromise

their differences. Without passing on the merits of the case, the motion is granted and the
appeal is hereby dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at

Chavarria’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                          Don H. Reavis
                                            Justice




                                            2